Per Curiam:
The indictment before us charges that the defendant “then and there being a married man, and having a lawful wife living, did have carnal connection with a woman, Celesta Hawk, not his lawful wife.” As the charge here recited strictly follows the definition of the crime of adultery as found in the 36th section of the act of March 31, 1860, we think it was sufficient without-setting out the name of the defendant’s wife. In fact the 11th section of the same act so prescribes;
And without this, if it be admitted that the omission was a defect, it was but formal, and might, therefore, have been amended in the court below, or might be so amended even here now in this court.
The judgment is affirmed, and it is ordered that the record be returned to the Quarter Sessions, for the purpose of execution.